Dear Senator Greene:
You have requested an opinion of this office as to whether Louisiana law prohibits a new vehicle dealership from operating sales and service facilities at separate locations, even on a temporary basis.  It is the understanding of this office that you are particularly interested in whether the dealership is prohibited from operating its "service" facility in a location separate from its "sales" facility.
The distribution and sale of motor vehicles by new vehicle dealers is governed by LSA-R.S. 32:1251, et seq., and regulated under that act by the Louisiana Motor Vehicle Commission (hereinafter referred to as "Commission").
Under the act, when applying for a license as a motor vehicle dealer, in addition to other requirements, the applicant must:
          . . . furnish satisfactory evidence that the applicant maintains adequate space in the building or structure wherein the applicant's established business is conducted for the display of new and unused motor vehicles, together with adequate facilities for the repair and servicing of motor vehicles and the storage of new parts and accessories for same. LSA-R.S. 32:1254(C); (Emphasis added).
It is our opinion that by choosing the words "together with", the legislature intended that adequate facilities for repair, service, and storage for new parts and accessories, are to be located together with the same facilities utilized for display of new and used motor vehicles.  Had the legislature intended the sales and service facilities to operate in separate locations, it may have used other terminology such as "and have", rather than "together with."
The legislature has vested the Louisiana Motor Vehicle Commission with the power to adopt rules and regulations necessary to enable it to carry out the provisions and objects of the act.  LSA-R.S. 32:1253(E).  However, the Louisiana Motor Vehicle Commission only has the power to adopt rules and regulations consistent with its statutory authority.  In re Investigation of Smith, 546 So.2d 561 (La.App. 1st Cir. 1989); Dartez v. Powell Oil Co., 499 So.2d 1046 (La.App. 3rd Cir. 1986).  It is therefore our opinion that it is not within the Commission's power to grant or deny a dealership authority to temporarily locate its sales and service facilities in separate locations.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-795